UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MUTUAL BENEFIT INSURANCE                
COMPANY,
                 Plaintiff-Appellee,
                 v.
CLIFFORD E. MCDONALD, JR.,                       No. 02-2062
     Intervenor/Defendant-Appellant,
                and
MICHAEL C. KELLY,
                           Defendant.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Benson Everett Legg, Chief District Judge.
                          (CA-01-1129-L)

                      Submitted: March 12, 2003

                      Decided: March 25, 2003

   Before WIDENER, GREGORY, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Irwin E. Weiss, Baltimore, Maryland; Jerome J. Seidenman,
JEROME J. SEIDENMAN, P.A., Baltimore, Maryland, for Appel-
lant. William C. Parler, Jr., PARLER & WOBBER, Towson, Mary-
land, for Appellee.
2             MUTUAL BENEFIT INSURANCE v. MCDONALD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Clifford McDonald appeals the district court’s order entering a
declaratory judgment in favor of Mutual Benefit Insurance Co. on its
claim that Michael Kelly was a non-permissive user of a vehicle
owned by Multi-Complex Contractors that Kelly was driving during
a motor vehicle accident on June 24, 2000. McDonald also appeals
the district court’s order denying his motion to alter or amend judg-
ment and for a new trial. We affirm.

   We review the district court’s conclusions of law de novo, and its
findings of facts for clear error. Minyard Enter., Inc. v. Southeastern
Chem. & Solvent Co., 184 F.3d 373, 380 (4th Cir. 1999); Fed. R. Civ.
P. 52(a). We have reviewed the parties’ briefs, the joint appendix, and
the supplemental joint appendix and conclude the district court prop-
erly entered judgment in favor of Mutual Benefit because Kelly was
operating the vehicle while under the influence of alcohol in violation
of Multi-Complex policy and therefore was a non-permissive user of
the vehicle. See Washington Metro. Area Transit Auth. v. Bullock,
509 A.2d 1217, 1225 (Md. Ct. Spec. App. 1986). Accordingly, we
affirm on the reasoning of the district court. See Mutual Benefit Ins.
Co. v. McDonald, No. CA-01-1129-L (D. Md. July 12, 2002 & Sept.
4, 2002). We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                          AFFIRMED